DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3GPP TR 37.863-01-01 V15.0.0 (2018-06)).

	Regarding claim 1, the cited reference 3GPP discloses a user equipment (UE) supporting a Dual Connectivity (DC) with Evolved Universal Terrestrial Radio Access (E-UTRA) and New Radio (NR)(Section 4 discloses Dual connectivity (DC) band combinations of LTE 1DL/1UL + one NR band (i.e. E-UTRA and NR Band (table 6.67.1-1)) it covers both the UE and BS side), comprising: a transceiver configured with the DC, and configured to transmit an uplink signal and receive a downlink signal; and a processor configured to control the transceiver, wherein based on (i) that the E-UTRA includes at least E-UTRA operation band 41, (ii) that the NR includes at least NR operation band 41 (See table 6.67.1-1 (Page 266)),

                 
    PNG
    media_image1.png
    367
    1158
    media_image1.png
    Greyscale
           
(See table 6.67.1-1 (Page 268) discloses Protected bands for the dual connectivity configuration).
	
    PNG
    media_image2.png
    293
    1055
    media_image2.png
    Greyscale

	
Regarding claim 2, the cited reference 3GPP discloses all limitations of claim 1.3GPP further discloses wherein the first band is E-UTRA operation band 30 (See table 6.67.1-1 (Page 268)).
	
    PNG
    media_image3.png
    293
    1055
    media_image3.png
    Greyscale


Regarding claim 3, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the DC is an intra-band DC (Section 6.67.8 discloses it was agreed to allow Bandwidth Combination Sets for intra-band EN-DC (Page 269)).

Regarding claim 4, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the DC is an intra-band non-contiguous DC (Section 5.2 discloses intra-band non-contiguous EN-DC combination (Page 23)).

Regarding claim 6, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the predetermined maximum level of a spurious emission is applied based on a minimum bandwidth of 1 MHz (Table 6.67.3-3, Page 268 discloses MBW is 1Mhz).

Regarding claim 7, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the NR operation band 41 includes an uplink frequency range of 2496 MHz to 2690 MHz and a downlink frequency range of 2496 MHz to 2690 MHz (Section 6.67.1 discloses operating bands for DC (table 6.67.1-1, Page 266)).

Regarding claim 8, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the E-UTRA operation band 41 includes an uplink frequency range of 2496 MHz to 2690 MHz and a downlink frequency range of 2496 MHz to 2690 MHz (Section 6.67.1 discloses operating bands for DC (table 6.67.1-1, Page 266)).

Regarding claim 9, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the E-UTRA operation band 30 includes an uplink frequency range of 2305 MHz to 2315 MHz and a downlink frequency range of 2350 MHz to 2360 MHz (Section 6.109.1 discloses operating bands for band 30 (table 6.109.1-1, Page 416)).

Regarding claim 10, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the processor is further configured to receive a network signal related to an additional-maximum power reduction (A-MPR) (Section 6.67.7 discloses A-MPR for operating bands Band 41 and n41 which need to meet need to meet the emission mask for ns_04(i.e. network signal) where Section 6.67.7 discloses that when NS_04 is signalled the emissions must also meet the additional requirements. Also, when NS_04 is signalled, the general spurious emission mask is -25 dBm/MHz, not -30 dBm/MHz (i.e. reduced) (Page 169)).

Regarding claim 12, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 37.863-01-01 V15.0.0 (2018-06)), in view of Lim et al (US20160112964).

	Regarding claim 5, the cited reference 3GPP discloses all limitations of claim 1. However, 3GPP does not explicitly teach wherein the predetermined maximum level of a spurious 
emission is -40 dBm.
In an analogous art Lim teaches wherein the predetermined maximum level of a spurious 
emission is -40 dBm (¶0015 discloses that the first UE is applied with −40 dBm/MHz 
as a maximum limit of spurious emission for coexistence requirement with the adjacent another UE).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lim to prevent interference to adjacent bands.

Regarding claim 11, the combination of 3GPP and Lim discloses all limitations of claim 10. However, 3GPP does not explicitly teach wherein the predetermined maximum level of a spurious emission is applied based on the network signal related to A-MPR.
In an analogous art Lim teaches wherein the predetermined maximum level of a spurious emission is applied based on the network signal related to A-MPR (¶0226 discloses that the A-MPR values which are required when applying the maximum limit of the spurious emission).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lim to increase the efficiency of used frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462